DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Girard on 01/07/2021.

The application has been amended as follows: 
In the Claims:
Claim 1 has been amended as follows:
1.  (Currently amended)  A lifting apparatus for lifting drill string components from a wellbore, the lifting apparatus comprising:
upper and lower support elements, each of the support elements having a central aperture passing therethrough;
a lifting arrangement which is operable to vary the distance between the upper and lower support elements between a first, relatively short distance and a second, relatively long distance; and
selective gripping arrangements held or supported by the upper and lower support elements, respectively, each selective gripping arrangement being operable to apply a gripping force to the exterior of a substantially tubular element passing through the central apertures of the upper and lower support elements, wherein the selective gripping arrangements may be activated or deactivated independently of one another to jack a drill string, and wherein the 
wherein the upper and lower support elements each have an inner surface defining the central aperture, and an outer surface, and a slot passing through the entire depth of the element and providing communication between the inner surface and the outer surface, and wherein the central apertures of the upper and lower support elements are at least partially aligned with one another, and the slots of the upper and lower support elements are at least partially aligned with one another,
wherein the selective gripping arrangement held by the upper support element may be placed in a closed position, so that it grips an outer surface of the substantially tubular element and supports the substantially tubular element, and while the selective gripping arrangement held by the upper support element is in the closed position, the selective gripping arrangement held by the lower support element may be placed in an open position so that cables can be removed from a side of the substantially tubular element through the slot of the lower support element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, as amended the claim requires that the first and selective gripping arrangements are equipped with the ability to selectively open and close through the deployment of a tubular string.  While tubular gripping arrangements are common in the industry (see Streety, 9,038,712) and gripping arrangements may include the ability to be selectively opened and closed to aid in introducing and removing tubulars (see Tucken, 2015/0034297), such references would not reasonably have been able to allow a cable to be removed from on such gripping arrangement while a second gripping arrangement of the assembly maintained contact with the tubular string (i.e. is in the closed position) as such a system would require substantial redesign of the opening and closing mechanism (noting that individual opening mechanisms would likewise require significantly more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Examiner, Art Unit 3676